                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


CASE NO. 13-cr-00194-WJM

UNITED STATES OF AMERICA,

                Plaintiff,

v.

DONTAE DANIEL HINES,

           Defendant.
______________________________________________________________________

             DEFENDANT’S UNOPPOSED MOTION FOR ORDER
______________________________________________________________________

        Undersigned counsel, Timothy P. O’Hara, Assistant Federal Public Defender,

respectfully moves this Court to determine the competency of Mr. Hines pursuant to 18

U.S.C. § 4241(a). The Motion is unopposed by the government.

I.      Procedural Background

        1.      On April 11, 2019, the probation department filed a document entitled

“Second Superseding Petition for Warrant on Person Under Supervision.” 1 See Doc.

146.

        2.      On April 12, 2019, an arrest warrant was issued. See Doc. 148. That

same day, Mr. Hines was arrested. See Doc. 153.




1
  Undersigned counsel is aware that an original Petition and First Superseding Petition were filed by the
probation department, yet those documents remain restricted from undersigned counsel’s view. In
response to those Petitions, this Court issued Summonses for Mr. Hines to appear.
          3.      On April 18, 2019, Mr. Hines appeared before the Honorable Magistrate

Judge N. Reid Neureiter. Magistrate Judge Neureiter continued the present matter for a

Detention Hearing and Preliminary Hearing to be held on April 22, 2019. See Doc. 155.

          4.      On April 22, 2019, the parties began the Preliminary Hearing and

Detention Hearing before Magistrate Judge Neureiter. See Doc. 157. After a lengthy

hearing, including the testimony of the United States Probation Officer supervising Mr.

Hines, the matter was continued until April 24, 2019. See id.

          5.      On April 24, 2019, the parties appeared before Magistrate Judge Neureiter

again and continued the Preliminary Hearing and Detention Hearing. At that time,

Magistrate Judge Neureiter ordered that Mr. Hines be released to a halfway house in

Denver “once bed space is available.” See Doc. 158 & 160.

          6.      On May 16, 2019, undersigned counsel filed a Motion to Reopen the

Detention Hearing Pursuant to 18 U.S.C. § 3142(e) because halfway house bed space

had not become available. See Doc. 167. On May 17, 2019, Magistrate Judge

Neureiter set the present case for a Motion Hearing on May 28, 2019. See Doc. 172.

          7.      On May 29, 2019, the parties again appeared before Magistrate Judge

Neureiter. See Doc. 177. The parties examined two witnesses, one of whom was Ms.

Andrea Gonzales, the former director of the Independence House. See id. At the

conclusion of the hearing, Magistrate Judge Neureiter denied undersigned counsel’s

request to release Mr. Hines on conditions other than to the halfway house in Denver.

Magistrate Judge Neureiter reissued the detention order until a halfway house in Denver

accepted Mr. Hines’ placement. 2 See id.



2
    Independence House refused to re-admit Mr. Hines, largely because of his failure to pay subsistence.

                                                      2
        7.      Undersigned counsel has reviewed the following materials: Mr. Hines’

mental health history, 3 the records generated following his recent mental health

treatment, and his multiple pro se filings. 4 Undersigned counsel has spoken with Mr.

Hines on a number of occasions since April 22, 2019, both by phone and in person.

        8.      Undersigned counsel has reason to believe that Mr. Hines may be

suffering from a mental disease or defect that could be rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences

of the proceedings against him and/or unable to assist properly in his defense. The

privilege between attorney and client prevent further disclosure.

        9.      Based on the aforementioned concerns, including Mr. Hines own concern,

undersigned counsel requests the Court to order a psychiatric or psychological

evaluation for purposes of determining competency to undergo post-release

proceedings pursuant to 18 U.S.C. § 4241(a).

        10.     If ordered, the examination shall be conducted by a licensed or certified

psychiatrist or psychologist and the examiner shall be designated by the Court. See 18

U.S.C. § 4247(b). Undersigned counsel requests that the Court specifically designate

Dr. Susan Bograd to examine Mr. Hines. Dr. Bograd is based in the Denver area and

examined Mr. Hines back in 2013. See Doc. 177.

        11.     By statute, unless impracticable, the psychiatric or psychological

examination shall be conducted in the suitable facility closest to the court. See 18




3
  Including a previous mental health examination report written by Dr. Susan Bograd finding Mr. Hines
mentally incompetent to understand the nature and consequences of the proceedings against him and
incompetent to assist properly in his defense. See Doc. 19.
4
  One of the documents filed by Mr. Hines was a Motion Requesting Professional Evaluation into
Defendants [sic] Mental Health. See Doc. 183 at p. 2.

                                                   3
U.S.C. § 4247(b). Mr. Hines currently resides in the GEO detention facility in Aurora,

Colorado. Undersigned counsel requests that Mr. Hines remain in that facility while the

evaluation is arranged and conducted. Undersigned counsel will assist the designated

evaluator in setting up the professional visit.

       12.    Undersigned counsel also requests that a report of the evaluation be filed

with the Court pursuant to 18 U.S.C. § 4247(c). Undersigned counsel would request

that copies of the report be tendered to the parties pursuant to 18 U.S.C. § 4247(c).

       13.    Following receipt of the report, the parties will contact chambers to set a

date for hearing on Mr. Hines’ competency, should such hearing be necessary.

       14.    Undersigned counsel further requests that the Court vacate the current

date for hearing and associated deadlines, to be reset upon conclusion of the

competency evaluation. Until a determination is made regarding Mr. Hines’

competency, counsel cannot effectively communicate with Mr. Hines and Mr. Hines

cannot assist counsel in the preparation of a defense to the Second Superseding

Petition.

       15.    Undersigned counsel contacted the Assistant United States Attorney

handling the present matter and he has no objection to the present Motion.

       16.    A proposed Order is attached to the present filing.




                                              4
      WHEREFORE, undersigned counsel respectfully requests that this Court order a

mental health examination under 18 U.S.C. ' 4241(b), vacating current deadlines and

the Supervised Release Revocation Hearing.


                                       Respectfully submitted,

                                       VIRGINIA L. GRADY
                                       Federal Public Defender


                                       s/ Timothy P. O’Hara
                                       TIMOTHY P. O’HARA
                                       Assistant Federal Public Defender
                                       633 Seventeenth Street, Suite 1000
                                       Denver, Colorado 80202
                                       Telephone: (303) 294-7002
                                       FAX: (303) 294-1192
                                       Timothy_OHara@fd.org
                                       Attorney for Defendant




                                          5
                               CERTIFICATE OF SERVICE


I hereby certify that on June 13, 2019, I electronically filed the foregoing

       DEFENDANT’S UNOPPOSED MOTION FOR A MENTAL HEALTH
       EVALUATION

with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following e-mail addresses:

       Jeremy Sibert
       Assistant U.S. Attorney
       Email: jeremy.sibert@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

       Mr. Dontae Hines (U.S. Mail)




                                           s/ Timothy P. O’Hara
                                           TIMOTHY P. O’HARA
                                           Assistant Federal Public Defender
                                           633 Seventeenth Street, Suite 1000
                                           Denver, Colorado 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Timothy_OHara@fd.org
                                           Attorney for Defendant




                                              6
